Citation Nr: 1825775	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 514A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left wrist condition. 

2. Entitlement to service connection for a right wrist condition.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.      

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's bilateral wrist condition is attributable to in-service physical training, including pushups.  

2. The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left wrist disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a right wrist disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

3. The criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  Any error in notice or assistance is harmless given the favorable determinations.

B.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Bilateral Wrist

The Veteran was diagnosed with bilateral wrist arthritis in January 2015; thus, the Veteran has a current disability.  See January 2015 private treatment note.  

The Veteran reported he injured his wrists in service performing strengthening and conditioning exercises, including pushups.  He specified that he performed repetitive pushups on a daily basis and sometimes would be required to do several hundred pushups.  The Veteran elaborated that he injured his elbows in service and his elbow condition prevented him from fully extending his arms while he performed pushups.  See December 2017 Board Hearing Transcript.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service.  Additionally, the Veteran has been service-connected for status post injury to the left elbow and his service treatment records (STRs) show the Veteran injured his elbows and was unable to extend his arms.  See April 1980 STR.  The Board finds the Veteran's statements regarding an injury to his wrists to be credible, as they are consistent with the circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  Therefore, the second element of the claim of service connection is met.  What remains to be established is whether there is a relationship between the Veteran's service and his disability.

In a September 2014 disability benefits questionnaire (DBQ), a VA examiner opined that the Veteran's bilateral wrist condition was less likely than not the result of the Veteran's service.  As rationale, the examiner stated that the Veteran's STRs were silent for complaints of wrist pain.    

In January 2015, Dr. D.B., an orthopedic surgeon, opined that it was more likely than not that the Veteran's current bilateral wrist arthritis resulted from abnormal overuse of the wrists during his military career.  The physician described the Veteran's reported history regarding his lengthy service in the military, that he initially experienced wrist pain in service, and that he was required to perform frequent activities with upper extremity load/weight bearing, such as pushups.  The physician noted that he had served in the military for 25 years and was familiar with the requirements for frequent physical training, including pushups.  He indicated his awareness that the Veteran had injured his elbows in service, that he was unable to extend his elbows, and that he had to modify his pushup position as a result.  The physician indicated that the Veteran had noted slowly deteriorating upper extremity function since service.  As rationale for his opinion, the physician stated that the pushup position in general causes significant stress on the wrists and can, more likely than not, be the source of a degenerative process such as bilateral wrist arthritis.  The physician added that the Veteran modified his pushup position due to elbow injuries and the modified pushup position resulted in additional stress on the Veteran's wrists.  

The Board concludes that the evidence is in relative equipoise as to whether the Veteran's bilateral wrist condition is attributable to his in-service physical training, including pushups.  In reaching this conclusion, the Board assigns substantial weight of probative value to the private physician's nexus opinion because the physician's opinion is well-reasoned and provides a clear rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board affords the September 2014 VA examiner's nexus opinion no weight of probative value because the examiner's opinion is conclusory and lacks a well-reasoned rationale.  See Stefl, 21 Vet. App. at 124; see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Additionally, the September 2014 examiner's opinion is based on the premise that the Veteran's STRs are silent regarding wrist complaints.  However, a November 1985 STR documents that the Veteran had pain and swelling in his right wrist.  Consequently, the September 2014 opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).   

As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's current bilateral wrist disability and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  Thus, service connection for bilateral wrist disability is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea in August 2013; thus, the Veteran has a current disability.  See August 2013 private treatment note.   

The Board also finds that the Veteran's sleep apnea was incurred in service.  Service treatment records are negative for complaints of, treatment for, or a diagnosis of sleep apnea or other sleep problems.  However, in an April 2014 letter, Dr. R.S. stated that when the Veteran was diagnosed with sleep apnea in 2001, he had classic symptoms of loud snoring and pauses in breathing.  He noted that the Veteran and his spouse indicated that he had been experiencing such symptoms for at least 10 years prior to his discharge from service.  He indicated that the symptoms the Veteran experienced during service were "certainly consistent with apnea and his diagnostic studies were consistent with sleep apnea."  See April 2014 letter and June 2014 Statement in Support from Dr. R.S.  Additionally, the Veteran testified he complained of tiredness, headaches, and weakness in service and that these symptoms increased in severity over time.  The Veteran's wife verified the Veteran's account.  She stated the Veteran complained about headaches, fatigue, and weakness during service.  She elaborated that the Veteran would snore loudly and she would have to wake him multiple times during the night.  See January 2017 Board Hearing Transcript.  The Veteran's wife indicated that she married the Veteran while he was in service.  She reported that the Veteran snored very loudly in his sleep and at times she thought he was not breathing.  She added that the Veteran made deep air sucking sounds.  See March 2013 buddy statement.      

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness.  The Veteran's spouse is also competent to report observing symptoms of snoring and other observable symptoms during the Veteran's service.  Moreover, the Board finds the Veteran's and his spouse's statements to be credible as they are consistent regarding the onset of his sleep apnea symptoms in service.  

Based on Dr. R.S.'s statements and the Veteran's and his wife's competent and credible lay testimony regarding the onset of his symptoms, the Board finds that a balance of the evidence supports that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second requirement for service connection has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and what occurred in service, the Board finds that the evidence is at least in relative equipoise.  There are conflicting medical opinions in the record.  In a September 2014 DBQ, a VA examiner opined that it was less likely than that the Veteran's sleep apnea was incurred in or caused by an in-service event.  The examiner explained that the Veteran was not diagnosed with sleep apnea while in service.    

As noted above, in an April 2014 letter, Dr. R.S. stated that when the Veteran was diagnosed with sleep apnea in 2001 the Veteran and his wife reported that the Veteran suffered from symptoms of loud snoring and pauses in breathing for at least 10 years prior to his Army retirement.  He noted that the Veteran reported being diagnosed with asthma during service and that sleep apnea had not been diagnosed or suspected.  He further indicated that the symptoms the Veteran had during service and diagnostic studies were consistent with sleep apnea.  Dr. R.S. elaborated that he strongly suspected that the Veteran suffered from sleep apnea while he was in the military, but noted that the Veteran had not received any testing for sleep apnea during service.  In June 2014, Dr. R.S. noted that he had further reviewed the Veteran's records and that in conjunction with his April 2014 opinion, he reiterated that the symptoms the Veteran had during service were consistent with sleep apnea and his diagnostic studies were consistent with sleep apnea.  He further opined that it was more likely than not that the Veteran's sleep apnea existed while he was in the military.  

The Board places more weight of probative value on the April 2014 and June 2014 private opinions when considered together, than the September 2014 DBQ.  When considered together, the April and June 2014 opinions contain adequate rationale for the conclusion that current sleep apnea is related to the symptoms experienced during service.  Additionally, the opinions are consistent with the medical records and lay statements addressed above.  In contrast, the September 2014 VA examiner's opinion appears to be based on an inaccurate factual premise in that it was based on the assumption that the Veteran did not have symptoms of sleep apnea during service.  However, as explained above a balance of the evidence supports that the Veteran had symptoms of sleep apnea during service.  Thus, the September 2014 VA opinion is based on an incorrect basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Additionally, the VA examiner did not take into consideration the Veteran's and his wife's lay statements regarding a lengthy history of symptoms, or other evidence of record, including Dr. R.S.'s opinions.  Therefore, the Board places little weight of probative value on the September 2014 VA examiner's opinion and more weight of probative value on Dr. R.S.'s opinions, when considered together.  
As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's current sleep apnea and military service.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  As such, service connection for sleep apnea is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left wrist disability is granted. 

Service connection for a right wrist disability is granted.

Service connection for sleep apnea is granted.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


